Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see the reply, filed February 10, 2021, with respect to claims 1-4 and 6-16 have been fully considered and are persuasive.  The rejection of the previous office action has been withdrawn. 
Allowable Subject Matter
Claims 1-4 and 6-16 are allowed. Claim 1 is independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Takahashi et al. (US 2009/0199612), Omura et al. (JP 3653871), Toyoda (US 2007/0144632), and Eipper et al. (US 2004/0124672), which was applied to the claims in the office action mailed November 10, 2020.  Suffice it to say, none of the cited prior art discloses a method for forming a vehicle body member, comprising: a tube making process of forming a steel pipe by welding a steel plate coil; a non-circular tube making process; a bending process; and a hot stamping process, the tube making process includes: a coil slitting process; an uncoiling process; a levelling process of levelling the uncoiled coil; a roll forming process of roll forming the levelled coil in a tube shape; a welding process; a beads removing process; and an inspection and packing process of inspecting and packing the chamfered steel tube
Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BAYAN SALONE/Primary Examiner, Art Unit 3726